Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 20, 2021. There are eighteen claims pending and sixteen claims under consideration. Claims 17 and 18 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to 
novel pyrazine compounds targeting adenosine receptors (especially A1 and A2, particularly A2a). The present disclosure also relates to pharmaceutical compositions comprising one or more of the compounds as an active ingredient, and use of the compounds in the treatment of adenosine receptor (AR) associated diseases, for example cancer such as non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC), prostate cancer, and breast cancer.
Election of Group I was made without traverse in the reply filed on December 20, 2021.  Therefore, this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the PCT/CN2018/101006 application filed in China on August 17, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the third to last line of the claim, the last term is written, “…C1-12 haloalkoxy, ;”. There is a comma followed by a semi colon with no term in between. The comma and space should be deleted. Appropriate correction is required.
Claims 1, 5-7, 9, 10 and 12 are objected because of the following informalities: Claims 5-7, 9, 10 and 12 contain the term “C1-12 haloalkoxy” two times in the definition of R3 in claim 5 and the definition of R6 in claims 6, 7, 9, 10 and 12. Appropriate correction is required.
Claims 7, 8, 12 and 14 are objected to because of the following informalities:  The claims should be rewritten to add the term “a” before the word “bond” in each of the Z terms. Appropriate correction is required.
Claims 2, 7, 9 and 12 are objected because of the following informalities: Claims 2, 7, 9, and 12 contain the term “…dimethylamino or ethylamino…” in the definition of 1. The “or” term should be removed and a comma placed after the term “dimethylamino.” Appropriate correction is required.
Claims 7, 9 and 10 are objected to because of the following informalities:  Claims 7, 9 and 10 all contain two commas after the term “…N-(C1-12 alkyl-OH)amino” in the definition of R3. One comma should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound, composition or pharmaceutically acceptable salt of Formula (I) where X is -NH2; Ring A is a 6-10 membered heterocyclic or heteroaryl ring; and Ring B is a 5-6 membered heterocyclic or heteroaryl ring or a phenyl ring, does not reasonably provide enablement for all of the other X or ring size variables listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formula (I).  However, there is no working example of any compounds where X is not -NH2 nor where Ring A and B are not the ring types and sizes listed earlier.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an 
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is 
	4) Scope of the claims.  The scope of the claims involves all of the thousands of compounds of the following formula: 

    PNG
    media_image1.png
    298
    405
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The present invention relates to 
novel pyrazine compounds targeting adenosine receptors (especially A1 and A2, particularly A2a). The present disclosure also relates to pharmaceutical compositions comprising one or more of the compounds as an active ingredient, and use of the compounds in the treatment of adenosine receptor (AR) associated diseases, for example cancer such as non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC), prostate cancer, and breast cancer.
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “The compound of clam 1, wherein W is methylene or -C(O)-;…” and 1-12 alkylene-, or N-linked pyrrolidinyl, which can be mono or independently multisubstituted by hydroxyl, C1-12 alkyl, C1-12 alkoxyl, or C1-12 alkyl-OH...” which is the narrower statement of the range/limitation. The term “optionally” adds confusion as to whether the second set of terms should be included or not. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, in particular with the use of the word optionally. No new matter permitted. Appropriate correction is required.
Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 10 and 12 recite the limitation “C1-12 alkyl substituted cycloalkyl” in the definition of R6. Claims 6, 7, 10 and 12 are all dependent upon claim 1. There is insufficient antecedent basis for this limitation in the claim as R6 cannot be a cycloalkyl in claim 1. No new matter permitted. Appropriate correction is required.
Claim 8 recites the limitation “…Y is cyclobutyl…” and is dependent upon claim 7. Claim 7 lists the the definition for Y as follows:

    PNG
    media_image2.png
    320
    1485
    media_image2.png
    Greyscale
 There is insufficient antecedent basis for this limitation in the claim as there is no option for Y to be any type of cycloalkyl group. No new matter permitted. Appropriate correction is required.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “substituted by C1-12 alkoxyl…” and the claim also recites “…optionally by methoxyl…” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. No new matter permitted. Appropriate correction is required.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 13, the phrase “preferably” and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). . No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1 and 5 are substantial duplicates. Claim 5 recites a compound of claim 1 and then defines the R3 variable. However, the R3 variable has not been limited in any way and therefore claim 5 has not further limited claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonishi et. al., WO 2005040151 and also Yonishi, et. al., US 20050113387.
The prior art teaches the following compound as Examples 19, 76, 77 and 78 in the US reference:

    PNG
    media_image3.png
    234
    631
    media_image3.png
    Greyscale

This compound reads on a compound of Formula (I) in the instant application where Ring A is a pyridyl ring, m=2; R1 is OH and an isopropyl group; Ring B is a phenyl ring; n=1; R2 is fluoro; X is -NH2; W is a -C(O)-; V is a -NH-; and Y is a -CH3 group. 





    PNG
    media_image4.png
    745
    653
    media_image4.png
    Greyscale

These compounds reads on a compound of Formula (I) in the instant application where Ring A is a pyridyl ring, m=2; R1 is OH and an isopropyl group; Ring B is a phenyl ring; furan ring and thienyl ring respectively; for the first compound n=1; R2 is fluoro; for 2; W is a -C(O)-; V is a -NH-; and Y is hydrogen. No new matter appropriate correction is required.
Claims 1-7, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et. al., WO 2019018584.
The prior art teaches the following compounds as Example 1.273 on page 108 and Example 1.261 on page 106:

    PNG
    media_image5.png
    291
    826
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    226
    617
    media_image6.png
    Greyscale

These compounds read on a compound of Formula (Ia-i) seen in claim 9 in the instant application where Ring A is a quinolinyl ring, m=0; Ring B is a phenyl ring and a furanyl ring; n=1; R2 is methyl respectively; R7- is a hydrogen; and Ring Q is pyridinyl; i=1 and R3 is a -CH3 group. No new matter appropriate correction is required.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,898,481. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,898,481 embraces the instant claims 1-16. 
	The issued patent is a narrower scope of the genus claim seen in the instant invention. Thus, claim 1 of the issued patent reads on claim 1 of the broader genus patent.
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Conclusion
	Claims 1-16 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699